Exhibit 10.4
SECOND AMENDMENT TO LEASE
     SECOND AMENDMENT TO LEASE dated as of this 13th day of September, 2010, by
and between BP RESERVOIR PLACE LLC, a Delaware limited liability company
(successor-in-interest to Boston Properties Limited Partnership) (“Landlord”)
and Constant Contact, Inc., a Delaware corporation (“Tenant”).
RECITALS
     By Lease dated May 29, 2009 (as amended by the instrument described below,
the “Lease”), Landlord did lease to Tenant and Tenant did hire and lease from
Landlord certain premises containing 83,379 square feet of rentable floor area
(the “Rentable Floor Area of the Initial Premises”) on the third floor of the
building (the “Building”) known as and numbered Reservoir Place Main, 1601
Trapelo Road, Waltham, Massachusetts (referred to herein as the “Initial
Premises”).
     Article XVII of the Lease provides for portions of the second (2nd) and
third (3rd) floors of the Building, compromising an additional 52,844 rentable
square feet (collectively defined in the Lease as the “Must Take Premises” and
individually defined in the Lease as “Premises Components”), to be incorporated
into the Premises at the times and upon the terms set forth in the Lease.
     By First Amendment to Lease dated as of May 3, 2010 (the “First
Amendment”), Landlord and Tenant acknowledged those Premises Components which
had previously been delivered to Tenant, acknowledged certain Premises
Components which were scheduled to be delivered to Tenant and amended the Lease
with regard to the process for adding Premises Components to the Premises.
     Landlord and Tenant have agreed to increase the size of the Premises by
adding thereto an additional 4,371 square feet of rentable floor area (the
“Rentable Floor Area of the Second Amendment Additional Premises”) located on
the second floor of the Building, which space is shown on Exhibit A attached
hereto and made a part hereof (the “Second Amendment Additional Premises”) upon
all of the same terms and conditions contained in the Lease except as otherwise
provided in this Second Amendment to Lease (the “Second Amendment”).
     Landlord and Tenant are entering into this instrument to set forth said
leasing of the Second Amendment Additional Premises and to amend the Lease.
     NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:

1.   Effective as of the “Second Amendment Additional Premises Commencement
Date” (as defined in Section 2 hereof), the Second Amendment Additional Premises
shall constitute a part of the “Premises” demised to Tenant under the Lease, so
that the “Premises” (as

Page 1



--------------------------------------------------------------------------------



 



    defined in Section 1.2 of the Lease), shall include the Second Amendment
Additional Premises.

2.   The following definitions are added to Section 1.2 of the Lease immediately
after the definition of “Commencement Date”:

         
 
  SECOND AMENDMENT
ADDITIONAL PREMISES
SCHEDULED TERM
COMMENCEMENT DATE:   December 1, 2010
 
       
 
  SECOND AMENDMENT
ADDITIONAL PREMISES
COMMENCEMENT DATE:   The earlier to occur of (a) the date on which the Second
Amendment Additional Premises are “Substantially Complete” as defined in
Exhibit B attached hereto and (b) the date which Tenant commences beneficial use
of the Second Amendment Additional Premises.

3.   The Term of the Lease for the Initial Premises, the Second Amendment
Additional Premises and the Premises Components leased as of the date hereof
shall be coterminous and the extension option set forth in Section 3.2 of the
Lease shall apply collectively to the Initial Premises, the Second Amendment
Additional Premises and the Premises Components.   4.   (A) Annual Fixed Rent
for the Initial Premises and the Premises Components leased as of the date
hereof shall continue to be payable as set forth in the Lease as amended.    
(B) Commencing on the Second Amendment Additional Premises Commencement Date,
Annual Fixed Rent for the Second Amendment Additional Premises shall be payable
at the annual rate of $128,070.30 (being the product of (i) $29.30 and (ii) the
Rentable Floor Area of the Second Amendment Additional Premises (being 4,371
square feet)).   5.   For the purposes of computing Tenant’s payments for the
Tax Excess pursuant to Section 6.3 of the Lease, Tenant’s payments for the
Operating Cost Excess pursuant to Section 7.6 of the Lease and Tenant’s payments
for electricity (as determined pursuant to Sections 5.2 of the Lease), for the
portion of the Term on and after the Second Amendment Additional Premises
Commencement Date the Rentable Floor Area of the Second Amendment Additional
Premises (being 4,371 square feet) shall be included in the “Rentable Floor Area
of the Premises”. Further, the Second Amendment Additional Premises shall be
deemed a Premises Component for the purposes of the calculation of such
payments.   6.   For the purposes of computing Tenant’s payments for the Tax
Excess pursuant to Section 6.3 of the Lease for the Second Amendment Additional
Premises commencing on the

Page 2



--------------------------------------------------------------------------------



 



    Second Amendment Additional Premises Commencement Date, the definition of
“Base Taxes” contained in Section 6.2 of the Lease shall be supplemented by
adding the following thereto:

         
 
  BASE TAXES:   With respect to the Second Amendment Additional Premises,
Landlord’s Tax Expenses (as defined in Section 6.2 of the Lease) for fiscal tax
year 2011, being the period from July 1, 2010 through June 30, 2011.

    Such definition shall remain unchanged for such purposes with respect to the
Initial Premises and any other Premises Component.

7.   For the purposes of computing Tenant’s payments for the Operating Cost
Excess pursuant to Section 7.6 of the Lease for the Second Amendment Additional
Premises commencing on the Second Amendment Additional Premises Commencement
Date, the definition of “Base Operating Expenses” contained in Section 7.5 of
the Lease shall be supplemented by adding the following thereto:

         
 
  BASE OPERATING EXPENSES:   With respect to the Second Amendment Additional
Premises, Landlord’s Operating Expenses (as defined in Section 7.5 of the Lease)
for calendar year 2011, being the period from January 1, 2011 through
December 31, 2011.

    Such definition shall remain unchanged for such purposes with respect to the
Initial Premises and any other Premises Component.

8.   Landlord agrees to perform the work for and respecting the Second Amendment
Additional Premises in accordance with the Work Letter attached hereto as
Exhibit B.

9.   Effective as of the Second Amendment Additional Premises Commencement Date,
the definition of “Number of Parking Privileges” contained in Section 1.2 of the
Lease shall be supplemented with the following:

With respect to the Second Amendment Additional Premises, privileges for fifteen
(15) automobiles, five (5) of which are located in the garage below the Building
and ten (10) of which are located on the outdoor surface lot, subject to and in
accordance with Article X of the Lease.

10.   (A) Tenant warrants and represents that Tenant has not dealt with any
broker in connection with the consummation of this Second Amendment other than
McCall and Almy (the “Broker”); and in the event any claim is made against
Landlord relative to dealings by Tenant with brokers other than the Broker,
Tenant shall defend the claim

Page 3



--------------------------------------------------------------------------------



 



    against Landlord with counsel of Tenant’s selection first approved by
landlord (which approval will not be unreasonably withheld) and save harmless
and indemnify Landlord on account of loss, cost or damage which may arise by
reason of such claim.

  (B) Landlord warrants and represents that Landlord has not dealt with any
broker in connection with the consummation of this Second Amendment other than
the Broker; and in the event any claim is made against Tenant relative to
dealings by Landlord with brokers other than the Broker, Landlord shall defend
the claim against Tenant with counsel of Landlord’s selection and save harmless
and indemnify Tenant on account of loss, cost or damage which may arise by
reason of such claim. Landlord shall be solely responsible for the payment of
any commissions due to the Broker on account of the transaction contemplated by
this Second Amendment pursuant to separate agreement with said Broker.

11.   Except as otherwise expressly provided herein, all capitalized terms used
herein without definition shall have the same meanings as are set forth in the
Lease.

12.   Except as herein amended the Lease shall remain unchanged and in full
force and effect. All references to the “Lease” shall be deemed to be references
to the Lease as amended by the First Amendment and as herein amended.

Page 4



--------------------------------------------------------------------------------



 



EXECUTED as a sealed instrument as of the date and year first above written.

  WITNESS:   LANDLORD:

BP RESERVOIR PLACE LLC
      By:   Boston Properties Limited Partnership,
its sole manager    

        By:   Boston Properties, Inc.,
its general partner    

        By:   /s/ David C. Provost         Name:   David C. Provost       
Title:   Senior Vice President     

                 
 
      TENANT:    
 
               
ATTEST:
CONSTANT CONTACT, INC.  
 
               
By:
  /s/ Robert P. Nault
 
Name: Robert P. Nault   By:   /s/ Robert D. Nicoson
 
Name: Robert D. Nicoson    
 
  Title: Secretary       Title: Vice President
          Hereto Duly Authorized    

        By:   /s/ Gail F. Goodman         Name:   Gail F. Goodman       
Title:   CEO
Hereto Duly Authorized   

Page 5



--------------------------------------------------------------------------------



 



         

EXHIBIT A
SECOND AMENDMENT ADDITIONAL PREMISES
(GRAPHIC) [b83269b8326901.gif]

Page 6



--------------------------------------------------------------------------------



 



EXHIBIT B
WORK LETTER

1.1   Substantial Completion

  (A)   Plans and Construction Process.

  (1)   Tenant Plans. On or before September 9, 2010 (the “Tenant Plans Date”),
Tenant shall deliver to Landlord a full set of construction plans and
specifications for the Landlord’s Work in the Second Amendment Additional
Premises, such plans and specifications to be (i) prepared by an architect
licensed by the Commonwealth of Massachusetts and reasonably approved by
Landlord (Landlord hereby approving Visnick & Caulfield) and (ii) in suitable
form for filing with an application for a building permit with the City of
Waltham. Such plans and specifications (the “Tenant Plans”) shall contain at
least the information required by, and shall conform to the requirements of,
Exhibit C. Landlord shall not unreasonably withhold, delay or condition its
consent to the Tenant Plans provided that the same contain at least the
information required by, and shall conform to the requirements of, Exhibit C;
provided further, however, that notwithstanding the requirement that Landlord
act reasonably, Landlord’s determination of matters relating to aesthetic issues
relating to alterations or changes visible outside the Premises shall be in
Landlord’s sole discretion.         In connection with the foregoing, it is
understood and agreed that Landlord intends to file for a building permit no
later than September 15, 2010 based on the Tenant Plans to be submitted by
Tenant on or before the Tenant Plans Date in order to commence and complete
construction of the Landlord’s Work in the Second Amendment Additional Premises
on or before the Second Amendment Additional Premises Scheduled Term
Commencement Date, and any delay caused by the need to amend the application for
a building permit as the result of modification to the Tenant Plans after the
Tenant Plans Date shall be deemed to be a Tenant Delay (as that term is defined
in subsection (C) below) for the purposes of this Exhibit B.

  (2)   Development of Tenant Plans and Pricing and Delivery Date. It is
Tenant’s goal to obtain Landlord’s approval of the Tenant Plans by or shortly
after the Tenant Plans Date. To that end, Tenant anticipates submitting to
Landlord for review and approval prior to the Tenant Plans Date various early
iterations of floor plans, schematic plans and specifications to solicit
Landlord’s input as to the plans themselves as well as pricing and construction
schedule. Landlord shall not unreasonably withhold, condition or delay its
approval of Tenant’s submissions provided that the same depict leasehold
improvements of a nature and scope consistent with the current build-out of the
Initial Premises or with

Page 7



--------------------------------------------------------------------------------



 



      that customarily found in typical Class A office space in the Central
Suburban 128 Market; provided, however, that notwithstanding the requirement
that Landlord act reasonably, Landlord’s determination of matters relating to
aesthetic issues relating to alterations or changes visible outside the Premises
shall be in Landlord’s sole discretion. During this period, Landlord shall also
assist Tenant in developing pricing information relating to Tenant’s proposed
improvements and estimating the construction period for the proposed
improvements, including identifying any long lead-time items.

  (3)   Landlord’s Review. Landlord agrees to respond to the Tenant Plans and
all earlier iterations thereof submitted under Section 1.1(A)(2) above within
eight (8) business days after receipt thereof. If Landlord disapproves any of
the foregoing, it shall do so in writing and with reasonable detail and then
Tenant shall have the plans revised by its architect to incorporate all
reasonable objections and conditions presented by Landlord and resubmitted to
Landlord. Such process shall be followed until the Tenant Plans shall have been
approved by Landlord. Landlord shall respond to the resubmission of any plans by
Tenant within three (3) business days of Landlord’s receipt thereof (or such
longer time as may be reasonably necessary in the case of a major redesign).    
    In connection with its review and approval of the Tenant Plans, Landlord
shall within its eight (8) business day review period reasonably estimate a
proposed date by which it expects to achieve “Substantial Completion” (as
hereinafter defined). Landlord shall provide a reasonably detailed construction
schedule with its notification to Tenant, and at such time shall also identify
and notify Tenant of any items contained in the Tenant Plans which Landlord then
reasonably believes will constitute long lead items. Landlord will give to
Tenant Landlord’s best, good faith estimate of the period(s) of any delay which
would be caused by a long-lead item. On or before the Authorization to Proceed
Date (as that term is defined in Section 1.1(B)(2) below), Tenant shall have the
right to either (a) revise the Tenant Plans to eliminate any such long-lead item
or (b) authorize Landlord to construct the Landlord’s Work in the Second
Amendment Additional Premises in accordance with the approved Tenant Plans
including any such long-lead items (any such approved long-lead items being
hereinafter called “Tenant Approved Long Lead Items”). Tenant acknowledges that
certain Tenant Approved Long Lead Items may still delay completion of the
Landlord’s Work in the Second Amendment Additional Premises and thus result in a
Tenant Delay even if Tenant does authorize them on or before the Authorization
to Proceed Date.         Landlord’s failure to respond to any Tenant Plans
meeting the requirements of this Section 1.1(A) within the applicable time
periods set forth herein shall be deemed to constitute Landlord’s approval
thereof. To the extent that Landlord has previously approved a particular
element shown in an earlier iteration of the Tenant Plans (or such element has
been deemed approved by virtue of Landlord’s failure to respond to such

Page 8



--------------------------------------------------------------------------------



 



      Tenant Plans within the applicable time period), Landlord shall not have
the right to disapprove such element in any subsequent plans, provided that
(i) such element has not been modified, (ii) such element was approved without
objection or condition by Landlord in the earlier iteration of the plans, and
(iii) in the case of plans that had been deemed approved, the element was shown
in sufficient detail in the earlier iteration of the plans that Landlord could
reasonably have responded to the same at the time.

  (4)   General Matters. In connection with the foregoing, it is understood and
agreed that Landlord’s approval under this Section 1.1(A) is given solely for
the benefit of Landlord, and neither Tenant nor any third party shall have the
right to rely upon Landlord’s approval of the Tenant Plans for any other purpose
whatsoever. Without limiting the foregoing, Tenant shall be responsible for all
elements of the design of the Tenant Plans (including, without limitation,
compliance with law, functionality of design, the structural integrity of the
design, the configuration of the Premises and the placement of Tenant’s
furniture, appliances and equipment), and Landlord’s approval of the Tenant
Plans shall in no event relieve Tenant of the responsibility for such design.
Landlord shall have no obligation to perform the Landlord’s Work in the Second
Amendment Additional Premises until the Tenant Plans shall have been presented
to it and approved by it. In addition, Tenant shall, on or before the
Authorization to Proceed Date (as hereinafter defined), execute and deliver to
Landlord any affidavits and documentation provided to Tenant by Tenant’s
architect and/or engineers preparing the Tenant Plans and/or by Landlord, and
required in order to obtain all permits and approvals necessary for Landlord to
commence and complete the Landlord’s Work in the Second Amendment Additional
Premises on a timely basis (“Permit Documentation”).

  (B)   Construction Process

  (1)   Pricing.         Within thirty (30) days after its approval of the
Tenant Plans, Landlord shall furnish to Tenant a written estimate of all costs
of the Landlord’s Work in the Second Amendment Additional Premises shown on such
Tenant Plans, based on the pricing information that Landlord has gathered to
date as part of the bid process described below. In connection with the
foregoing, it is understood and agreed that Landlord and Tenant shall consult
and jointly make the determination, each acting reasonably and in good faith, as
to whether to bid the component of the Landlord’s Work in the Second Amendment
Additional Premises as a Guaranteed Maximum Price “GMP” contract or a lump-sum
contract based on the level of completion of the Tenant Plans (i.e. if such
Tenant Plans are sufficiently detailed so that the project can be bid out at the
subcontractor level).         Landlord shall have the right to select the
general contractor who will

Page 9



--------------------------------------------------------------------------------



 



      perform the Landlord’s Work in the Second Amendment Additional Premises,
subject to Tenant’s approval (not to be unreasonably withheld, conditioned or
delayed). Landlord shall solicit bids from at least four (4) qualified general
contractors licensed by the Commonwealth of Massachusetts as may be deemed
appropriate by Landlord and Tenant, both acting reasonably and in good faith,
with Landlord proposing at least three (3) of the general contractors and Tenant
proposing one (1). When bids are solicited, upon the receipt of bids, Landlord
shall prepare a bid format which compares each bid, and shall deliver such bid
format, together with copies of the bids themselves to Tenant (together with
Landlord’s designation of the bid Landlord intends to accept).

      Notwithstanding the foregoing requirement that Tenant have the right to
approve the general contractor selected by Landlord to perform the Landlord’s
Work in the Second Amendment Additional Premises, Tenant may not object to the
selection of any general contractor who will be able to complete the Landlord’s
Work in the Second Amendment Additional Premises on or before the Second
Amendment Additional Premises Scheduled Term Commencement Date and whose bid for
the Landlord’s Work in the Second Amendment Additional Premises does not exceed
the lowest bid received by more than ten percent (10%). In the event that Tenant
does not approve of a general contractor selected by Landlord who can complete
the Landlord’s Work in the Second Amendment Additional Premises on or before the
Second Amendment Additional Premises Scheduled Term but whose bid exceeds the
lowest received bid by more than ten percent (10%), any delay in the completion
of the Landlord’s Work in the Second Amendment Additional Premises resulting
from such failure to approve Landlord’s selected general contractor shall be
deemed a Tenant Delay hereunder.

  (2)   Authorization to Proceed Date.         Tenant shall, on or before five
(5) business days following receipt by the Tenant of the final bid format (the
“Authorization to Proceed Date”), give Landlord written authorization to proceed
with Landlord’s Work in the Second Amendment Additional Premises in accordance
with the approved Tenant Plans and the bid from the general contractor selected
pursuant to the provisions of sub-section (B)(1) above (“Notice to Proceed”).

  (3)   Change Orders.         Tenant shall have the right, in accordance
herewith, to submit for Landlord’s approval change proposals subsequent to
Landlord’s approval of the Tenant Plans and Tenant’s approval of the Tenant Plan
Excess Costs, if any (each, a “Change Proposal”). Landlord agrees to respond to
any such Change Proposal within ten (10) days after the submission thereof by
Tenant, advising Tenant of any anticipated increase in costs (“Change Order
Costs”) associated with such Change Proposal, as well as an estimate of any
delay which would likely result in the completion of the

Page 10



--------------------------------------------------------------------------------



 



      Landlord’s Work in the Second Amendment Additional Premises if a Change
Proposal is made pursuant thereto (“Landlord’s Change Order Response”). With
respect to Change Proposals for which a response cannot reasonably be developed
within ten (10) days, Landlord shall within the ten-day response period advise
Tenant of the steps necessary in order for Landlord to evaluate the Change Order
Proposal and the date upon which Landlord’s Change Order Response will be
delivered. Tenant shall have the right within five (5) days after receiving
Landlord’s Change Order Response (or Landlord’s notice that a Change Proposal
could not be evaluated within the ten-day response period set forth above) to
then approve or withdraw such Change Proposal. If Tenant fails to respond to
Landlord’s Change Order Response within such five (5) day period, such Change
Proposal shall be deemed withdrawn. If Tenant approves such Change Proposal,
then such Change Proposal shall be deemed a “Change Order” hereunder and if the
Change Order is made, then the Change Order Costs associated with the Change
Order shall be deemed additions to the Tenant Plan Excess Costs and shall be
paid in the same manner as Tenant Plan Excess Costs are paid as set forth in
Section 1.4.

  (4)   Response to Requests for Information and Approvals.         Except to
the extent that another time period is expressly herein set forth, each of
Landlord and Tenant shall respond to any written request from the other for
approvals or information in connection with Landlord’s Work in the Second
Amendment Additional Premises, within three (3) business days of the responding
party’s receipt of such request.

  (5)   Time of the Essence.         Time is of the essence in connection with
Landlord’s and Tenant’s obligations under this Section 1.1.

  (C)   Tenant Delay

  (1)   A “Tenant Delay” shall be defined as the following:

  (a)   Tenant’s failure to deliver the Tenant Plans to Landlord and to provide
all required Permit Documentation to Landlord on or before the Tenant Plans
Date, or (except to the extent caused by a Landlord Delay, as hereinafter
defined) to give authorization to Landlord to proceed with the Landlord’s Work
in the Second Amendment Additional Premises on or before the Authorization to
Proceed Date; or

  (b)   Tenant’s failure timely to respond to any written request from Landlord
within the time period specified therefor under this Exhibit B;

  (c)   Tenant’s failure to pay the Tenant Plan Excess Costs in

Page 11



--------------------------------------------------------------------------------



 



      accordance with Section 1.4;

  (d)   Any delay due to Tenant Approved Long Lead Items;

  (e)   Any delay due to Change Orders; or

  (f)   Except to the extent caused by a Landlord Delay, any other delays caused
by Tenant, Tenant’s contractors, architects, engineers or anyone else engaged by
Tenant in connection with the preparation of the Second Amendment Additional
Premises for Tenant’s occupancy, including, without limitation, utility
companies and other entities furnishing communications, data processing or other
service, equipment, or furniture.

      In order to invoke a Tenant Delay, Landlord must advise Tenant in writing
of the alleged Tenant Delay within two (2) business days after Landlord becomes
aware thereof.

  (2)   Tenant Obligations with Respect to Tenant Delays.

  (a)   Tenant covenants that no Tenant Delay shall delay commencement of the
Term with respect to the Second Amendment Additional Premises or the obligation
to pay Annual Fixed Rent or Additional Rent, regardless of the reason for such
Tenant Delay or whether or not it is within the control of Tenant or any such
employee. Landlord’s Work in the Second Amendment Additional Premises shall be
deemed substantially completed as of the date when Landlord’s Work in the Second
Amendment Additional Premises would have been substantially completed but for
any Tenant Delays, as determined by Landlord in the exercise of its good faith
business judgment.

  (b)   Tenant shall reimburse Landlord the amount, if any, by which the cost of
Landlord’s Work in the Second Amendment Additional Premises is increased as the
result of any Tenant Delay.

  (c)   Any amounts due from Tenant to Landlord under this Section 1.1(C)(2)
shall be due and payable within thirty (30) days of billing therefor, and shall
be considered to be Additional Rent. Nothing contained in this Section 1.1(C)(2)
shall limit or qualify or prejudice any other covenants, agreements, terms,
provisions and conditions contained in the Lease, as amended.

(D)   Landlord Delay

A “Landlord Delay” shall mean Landlord’s failure timely to respond to any
written request from Tenant within the time period specified therefor under this
Exhibit B. In order to invoke a Landlord Delay, Tenant must advise Landlord in
writing of the alleged

Page 12



--------------------------------------------------------------------------------



 



Landlord Delay within two (2) business days after Tenant becomes aware thereof.

  (E)   Construction Management Fee

    Landlord shall charge a construction management fee (the “Construction
Management Fee”) for its management of the Landlord’s Work in the Second
Amendment Additional Premises in an amount equal to four percent (4%) of the
hard construction costs (but not design or other soft costs) of each separate
component of the Landlord’s Work in the Second Amendment Additional Premises.
The Construction Management Fee for any component of the Landlord’s Work in the
Second Amendment Additional Premises shall be deducted from the Second Amendment
Allowance as set forth in Section 1.5 below and/or paid by Tenant as part of
Tenant Plan Excess Costs as set forth in Section 1.4 below.

1.2   Substantial Completion     (A) Subject to any prevention, delay or
stoppage due to Landlord’s Force Majeure (as hereinafter defined) or
attributable to any Tenant Delays, Landlord shall use reasonable speed and
diligence in the construction of the Landlord’s Work in the Second Amendment
Additional Premises so as to have the same Substantially Completed (as
hereinafter defined) on or before the Second Amendment Additional Premises
Scheduled Term Commencement Date as determined pursuant to Section 1.1(A)(3) of
this Exhibit B, but Tenant shall have no claim against Landlord or the right to
deduct or set off against Tenant’s payments to Landlord under the Lease for
failure to so complete construction of Landlord’s Work in the Second Amendment
Additional Premises on or before such date or any other date.     (B) The
“Actual Substantial Completion Date” shall be defined as the date on which the
Landlord’s Work in the Second Amendment Additional Premises has been
Substantially Completed. “Substantial Completion” and “Substantially Completed”
shall each mean the date on which the Landlord’s Work in the Second Amendment
Additional Premises has been completed except for so-called “punch-list” items
of work and adjustment of equipment and fixtures the incompleteness of which do
not cause material interference with Tenant’s use of the Second Amendment
Additional Premises for the Permitted Uses. After Substantial Completion,
Landlord shall proceed diligently to complete all “punch-list” items within
thirty (30) days after the occurrence of Substantial Completion (except for
long-lead items or items which can only be performed during certain seasons or
weather, which items shall be completed diligently as soon as the season and/or
weather permits).     (C) The “Substantial Completion Date” shall be defined as
the later to occur of (i) Actual Substantial Completion Date or (ii) the date
when permission has been obtained from the applicable governmental authority
(which such permission may be evidenced by the signature(s) of the appropriate
municipal official(s) on the building permit for the Landlord’s Work in the
Second Amendment Additional Premises) to the extent required by law, for
occupancy by Tenant of the Second Amendment Additional Premises for the
Permitted Uses. Notwithstanding the foregoing, in the event that Landlord is
delayed in the performance of Landlord’s Work in the Second Amendment Additional
Premises or cannot obtain permission from the applicable governmental authority
for the occupancy

Page 13



--------------------------------------------------------------------------------



 



    of the Second Amendment Additional Premises by reason of any Tenant Delay,
then the Substantial Completion Date shall be deemed to be the date that
Landlord would have achieved the Actual Substantial Completion Date or obtained
such governmental permission, but for such Tenant Delay. Tenant agrees that no
Tenant Delay shall delay commencement of the Term or the obligation to pay rent,
regardless of the reason for such delay or whether or not it is within the
control of Tenant or any such employee. Nothing contained in this paragraph
shall limit or qualify or prejudice any other covenants, agreements, terms,
provisions and conditions contained in the Lease.

    (D) When used in this Second Amendment “Landlord’s Force Majeure” shall mean
any prevention, delay or stoppage due to governmental regulation, strikes,
lockouts, acts of God, acts of war, terrorist acts, civil commotions, unusual
scarcity of or inability to obtain labor or materials (to the extent that such
scarcity or inability is the result of conditions not prevalent in the market,
and otherwise unforeseen, as of the date of this Second Amendment), labor
difficulties, casualty or other causes reasonably beyond Landlord’s control;
provided, however, that in no event shall the financial inability of Landlord or
Landlord’s general contractor constitute a cause beyond Landlord’s reasonable
control. In order to invoke the Landlord’s Force Majeure provision of this
Exhibit B, Landlord must advise Tenant in writing of the alleged Landlord’s
Force Majeure within three (3) business days after Landlord becomes aware
thereof. Landlord shall use commercially reasonable efforts to mitigate the
impact of Landlord’s Force Majeure on the performance of Landlord’s Work in the
Second Amendment Additional Premises and Tenant’s use of the Second Amendment
Additional Premises, to the extent it is within Landlord’s reasonable ability to
do so given the nature of the event giving rise to the Landlord’s Force Majeure.

    (E) Landlord shall permit Tenant access for installing Tenant’s trade
fixtures in portions of the Second Amendment Additional Premises prior to
Substantial Completion when it can be done without material interference with
remaining work and with the maintenance of harmonious labor relations. Any such
access by Tenant shall be upon all of the terms and conditions of the Lease
(other than the payment of Annual Fixed Rent, the Tax Excess, the Operating Cost
Excess and payments on account of electricity under Section 5.2 of the Lease
with respect to the Second Amendment Additional Premises) and shall be at
Tenant’s sole risk, and Landlord shall not be responsible for any injury to
persons or damage to property resulting from such early access by Tenant.

    (F) If, prior to the date that the Second Amendment Additional Premises is
in fact actually Substantially Complete, such Second Amendment Additional
Premises is deemed to be Substantially Complete pursuant to the provisions of
this Section 1.2 (i.e. and the Second Amendment Additional Premises Commencement
Date has therefore occurred), Tenant shall not (except with Landlord’s consent)
be entitled to take possession of the Second Amendment Additional Premises for
the Permitted Uses until the Second Amendment Additional Premises is in fact
actually Substantially Complete.

1.3   Quality and Performance of Work.

    (A) All construction work required or permitted by the Lease shall be done
in a good and workmanlike manner and in compliance with all applicable laws,
ordinances, rules, regulations, statutes, by-laws, court decisions, and orders
and requirements of all public

Page 14

 



--------------------------------------------------------------------------------



 



    authorities (“Legal Requirements”) and all Insurance Requirements (as
defined in Section 9.1 of the Lease). Any work performed by or on behalf of
Tenant under the Lease shall be coordinated with any work being performed by or
on behalf of Landlord and in such manner as to maintain harmonious labor
relations.

    (B) Each party authorizes the other to rely in connection with design and
construction upon the written approval or other written authorizations on the
party’s behalf by any Construction Representative of the party named in
Section 1.2 of the Lease or any person hereafter designated in substitution or
addition by notice to the party relying. Each party may inspect the work of the
other at reasonable times and shall promptly give notice of observed defects.
Tenant acknowledges that Tenant is acting for its own benefit and account and
that Tenant will not be acting as Landlord’s agent in performing any work that
may be undertaken by or on behalf of Tenant under the Lease, and accordingly, no
contractor, subcontractor or supplier of Tenant shall have a right to lien
Landlord’s interest in the Property in connection with any such work.

    (C) Landlord warrants to Tenant that: (i) the materials and equipment
furnished in the performance of the Landlord’s Work in the Second Amendment
Additional Premises will be of good quality; (ii) the Landlord’s Work in the
Second Amendment Additional Premises will be free from defects not inherent in
the quality described in the applicable plans and specifications therefor; and
(iii) the Landlord’s Work in the Second Amendment Additional Premises and all
components thereof shall be in good working order and condition, consistent with
those of Class A office buildings in the Central Suburban 128 Market. Any
portion of the Landlord’s Work in the Second Amendment Additional Premises not
conforming to the foregoing requirements will be considered defective.
Landlord’s warranty hereunder shall not apply to the extent of damage or defect
caused by (1) the negligent acts or omissions or the willful misconduct of
Tenant, its employees, agents, contractors, sublessees or permitted occupants
under Article XII of the Lease (hereinafter, the “Tenant Parties”), (2) improper
operation by any of the Tenant Parties, or (3) normal wear and tear and normal
usage.

    The foregoing warranty with respect to the Landlord’s Work in the Second
Amendment Additional Premises shall commence on the date on which Landlord has
Substantially Completed Landlord’s Work in the Second Amendment Additional
Premises and shall expire on the date which is fifty (50) weeks after the
commencement of the warranty on the Landlord’s Work in the Second Amendment
Additional Premises (the “Warranty Period respecting the Second Amendment
Additional Premises”), and Tenant shall be required to deliver notice to
Landlord of any defects prior to the expiration of the Warranty Period
respecting the Second Amendment Additional Premises in order to permit Landlord
to take action to enforce Landlord’s warranty rights with respect to the
Landlord’s Work in the Second Amendment Additional Premises. Landlord agrees
that it shall correct any portion of the Landlord’s Work in the Second Amendment
Additional Premises which during the Warranty Period respecting the Second
Amendment Additional Premises is found not to be in accordance with the
warranties set forth in this subsection (C). Landlord shall use commercially
reasonable efforts to enforce warranties from its general contractors,
subcontractors, vendors and others on Tenant’s behalf.

    (D) Except for latent defects which could not reasonably have been
discovered during the Warranty Period respecting the Second Amendment Additional
Premises despite the

Page 15

 



--------------------------------------------------------------------------------



 



    exercise of due diligence and except to the extent to which Tenant shall
have given Landlord notice of respects in which Landlord has not performed
Landlord’s construction obligations under this Exhibit B within the Warranty
Period respecting the Second Amendment Additional Premises, Tenant shall be
deemed conclusively to have approved Landlord’s construction and shall have no
claim that Landlord has failed to perform any of Landlord’s obligations under
this Exhibit B.   1.4   Tenant Plan Excess Costs

    Notwithstanding anything contained in this Exhibit B to the contrary, it is
understood and agreed that Tenant shall be fully responsible for the costs of
Landlord’s Work in the Second Amendment Additional Premises over and above the
amount of the “Second Amendment Allowance” (as defined below) (the “Tenant Plan
Excess Costs”). To the extent, if any, that there are Tenant Plan Excess Costs,
Tenant shall pay Landlord, as Additional Rent, within ten (10) business days
after billing therefor, from time to time during the performance of the
applicable component of the Landlord’s Work in the Second Amendment Additional
Premises, in the proportion that Tenant Plan Excess Costs for the Landlord’s
Work in the Second Amendment Additional Premises bears to the overall cost of
such work (including, without limitation, architectural and engineering fees and
tel/data cabling installation costs); provided however, that if the Tenant Plan
Excess Costs are the result of a Change Order, then Tenant shall pay all such
Tenant Plan Excess Costs to Landlord, as Additional Rent, at the time that
Tenant approves such Change Order in accordance with Section 1.1(B)(3) above.  
1.5   Special Allowance       Landlord shall provide to Tenant a special
allowance equal to the product of (i) $30.00 and (ii) the Rentable Floor Area of
the Second Amendment Additional Premises (the “Second Amendment Allowance”). The
Second Amendment Allowance shall be used and applied by Landlord solely on
account of the cost of Landlord’s Work in the Second Amendment Additional
Premises (which shall include the cost of leasehold improvements, architectural
and engineering fees and tel/data cabling installation (provided, however, that
the amount of the Second Amendment Allowance that may be applied towards the
reimbursement of architectural and engineering fees and tel/data cabling
installation shall be capped at an amount equal to the product of (x) $5.00 and
(y) the rentable floor area of the Second Amendment Additional Premises). In no
event shall Landlord’s obligations to pay or reimburse Tenant for any of the
costs or Landlord’s Work in the Second Amendment Additional Premises exceed the
total Second Amendment Allowance.

    Landlord shall be under no obligation to apply any portion of the Second
Amendment Allowance for any purposes other than as provided in this Section 1.5.
In addition, in the event that (i) Tenant has received notice from Landlord that
it is in default of its obligations under the Lease and such default remains
uncured or (ii) there are any liens which are not bonded to the reasonable
satisfaction of Landlord against Tenant’s interest in the Lease or against the
Building or the Site arising out of any work performed by Tenant (it being
acknowledged and agreed for these purposes that the Landlord’s Work in the
Second Amendment Additional Premises being performed by Landlord shall not be
considered “work performed by Tenant”) or any litigation in which Tenant is a
party,

Page 16

 



--------------------------------------------------------------------------------



 



    then, from and after the date of such event (“Event”), Landlord shall have
no further obligation to fund any portion of the Second Amendment Allowance and
Tenant shall be obligated to pay, as Additional Rent, all costs of the
Landlord’s Work in the Second Amendment Additional Premises in excess of that
portion of the Second Amendment Allowance funded by Landlord through the date of
the Event, subject to reimbursement by Landlord after the condition giving rise
to the Event has been cured or otherwise rectified to Landlord’s reasonable
satisfaction. Further, the Second Amendment Allowance shall only be applied
towards the cost of leasehold improvements and, subject to the limitations set
forth above, architectural and engineering fees and tel/data cabling
installation. In no event shall Landlord be required to make application of any
portion of the Second Amendment Allowance towards Tenant’s personal property,
trade fixtures, trade equipment, furniture/furniture fronts or moving expenses
or on account of any supervisory fees, overhead, management fees or other
payments to Tenant, or any partner or affiliate of Tenant. In the event that the
cost of the Landlord’s Work in the Second Amendment Additional Premises are less
than the Second Amendment Allowance, Tenant shall not be entitled to any payment
or credit nor shall there be any application of the same toward Annual Fixed
Rent or Additional Rent owed by Tenant under the Lease. Tenant acknowledges that
any portion of the Second Amendment Allowance which has not been utilized on or
before July 1, 2013 shall be forfeited by Tenant. Landlord shall be entitled to
deduct the Construction Management Fee referenced in Sections 1.1(E) above from
the Second Amendment Allowance. With respect to architectural and engineering
fees and tel/data cabling installation costs, Tenant may from time to time
request disbursements of the Second Amendment Allowance to pay such costs (or
reimburse Tenant for having paid such costs), up to the maximum amounts set
forth above, including with its request for payment a summary of the costs
incurred and reasonable supporting documentation with respect thereto (which in
the case of any payment for which Tenant seeks reimbursement shall include,
without limitation, paid invoices, receipts and the like evidencing such
payment, as well as lien waivers in recordable form reasonably acceptable to
Landlord from all persons who might have a lien as a result of such work).
Provided that the conditions to disbursement of the Second Amendment Allowance
as set forth in this Section 1.5 have otherwise been satisfied, Landlord shall
disburse the requested funds to Tenant within thirty (30) days after Tenant’s
request therefor.

    If Tenant has satisfied the conditions to disbursement of the Second
Amendment Allowance and Landlord fails to disburse the requested funds to Tenant
within thirty (30) days of Tenant’s request therefor, and Landlord has not,
within ten (10) business days of its receipt of Tenant’s demand, given written
notice to Tenant objecting to such demand and submitting the same to arbitration
under Section 1.6 below (or if Landlord has timely disputed Tenant’s demand, has
submitted such dispute to arbitration in accordance with said Section 1.6 and
has thereafter failed to pay Tenant the amount of any final, unappealable
arbitration award against Landlord within thirty (30) days after the issuance
thereof) then subject to the last sentence of this paragraph, Tenant shall have
the right to offset the amount of such sums demanded by Tenant against the
Annual Fixed Rent and Additional Rent payable under the Lease until offset in
full. Notwithstanding the foregoing, Tenant shall have no right to reduce any
monthly installment of Annual Fixed Rent by more than fifteen percent (15%) of
the amount of Annual Fixed Rent which would otherwise have been due and payable
by Tenant to Landlord, unless the aggregate amount of such deductions over the
remainder of the Lease Term (as the same may have

Page 17

 



--------------------------------------------------------------------------------



 



    been extended) will be insufficient to fully reimburse Tenant for the amount
demanded by Tenant, in which event Tenant may effect such offset by making
deductions from each monthly installment of Annual Fixed Rent in equal monthly
amounts over the balance of the remainder of the Lease Term.   1.6   Fast Track
Arbitration

    Any controversy, dispute or claim arising under this Exhibit B shall be
settled by arbitration in Boston, Massachusetts in accordance with the Expedited
Arbitration Rules of the American Arbitration Association as then in effect
(unless the parties mutually agree otherwise). The decision rendered by the
arbitrator or arbitrators shall be final and conclusive upon Landlord and
Tenant. To avail itself of the dispute resolution procedures of this
Section 1.6, the party demanding arbitration shall file a written notice of such
demand with the other party and with the American Arbitration Association. In
connection with resolution of disputes submitted to arbitration hereunder,
Landlord and Tenant hereby irrevocably waive any and all rights they may have to
resolve such dispute in a manner that is inconsistent with the provisions of
this Section 1.6. The costs and administration expenses of each arbitration
hereunder shall be borne equally by the parties, and each party shall be
responsible for its own attorneys’ fees and expert witnesses’ fees.

    In connection with the foregoing, it is expressly understood and agreed that
the parties shall continue to perform their respective obligations under the
Lease and this Exhibit B during the pendency of any arbitration proceeding
hereunder (with any adjustments or reallocations to be made on account of such
continued performance as determined by the arbitrator in his or her award).

Page 18

 



--------------------------------------------------------------------------------



 



EXHIBIT C
TENANT PLAN AND WORKING DRAWING REQUIREMENTS

1.   Floor plan indicating location of partitions and doors (details required of
partition and door types).

2.   Location of standard electrical convenience outlets and telephone outlets.

3.   Location and details of special electrical outlets, including voltage,
amperage, phase and NEMA configuration of outlets.

4.   Reflected ceiling plan showing layout of standard ceiling and lighting
fixtures. Partitions to be shown lightly with switches located indicating
fixtures to be controlled.

5.   Locations and details of special ceiling conditions, lighting fixtures,
speakers, etc.

6.   Location and heat load in BTU/Hr. of all special air conditioning and
ventilating requirements and all necessary HVAC mechanical drawings.

7.   Location and details of special structural requirements, e.g., slab
penetrations and areas with floor loadings exceeding a live load of 70 lbs./s.f.

8.   Locations and details of all plumbing fixtures; sinks, drinking fountains,
etc.

9.   Location and specifications of floor coverings, e.g., vinyl tile, carpet,
ceramic tile, etc.

10.   Finish schedule plan indicating wall covering, paint or paneling with
paint colors referenced to standard color system.

11.   Details and specifications of special millwork, glass partitions, rolling
doors and grilles, blackboards, shelves, etc.

12.   Hardware schedule indicating door number keyed to plan, size, hardware
required including butts, latchsets or locksets, closures, stops, and any
special items such as thresholds, soundproofing, etc. Keying schedule is
required.

13.   Verified dimensions of all built-in equipment (file cabinets, lockers,
plan files, etc.).

14.   Location of any special soundproofing requirements.

15.   MEP/FP drawings by an engineer licensed by the Commonwealth of
Massachusetts.

16.   All drawings to be uniform size (30” X 42”) and shall incorporate the
standard project electrical and plumbing symbols and be at a scale of 1/8” = 1’
or larger.

17.   Drawing submittal shall include the appropriate quantity required for
Landlord to file for

Page 19

 



--------------------------------------------------------------------------------



 



    permit along with four half size sets and one full size set for Landlord’s
review and use.

18.   Provide all other information necessary to obtain all permits and
approvals for Landlord’s Work.

19.   Upon completion of the work, Tenant shall provide Landlord with two hard
copies and one electronic CAD file of updated architectural and mechanical
drawings to reflect all project sketches and changes.

20.   All requirements of this Exhibit C are applicable only for areas where
renovation or reconfiguration is intended.

Page 20

 